Title: John Adams to Abigail Adams, 11 December 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Ferrol December 11th. 1779

We have had an Escape again: but are arrived safely in Spain. As the Frigate will probably not get from this place these two Months, I must go by Land to Paris, which I suppose is a Journey of between three and four hundred Leagues. That part of it, which is in Spain is very mountainous. No Post—bad Roads—bad Taverns and very dear. We must ride Mules, Horses not being to be had. I must get some kind of Carriage for the Children, if possible. They are very well. Charles has sustained the Voyage and behaves as well as ever his Brother did. He is much pleased with what he sees. Sammy Cooper too is very well. These young Gentry will give me a vast deal of Trouble, in this unexpected Journey. I have bought a Dictionary and Grammar and they are learning the Spanish Language as fast as possible. What could We do, if You and all the family had been with me?
Ferrol is a magnificent Port and Harbour. It is fortified by Nature, by Rows of lofty rocky Mountains on each Side the narrow Entrance of it, and the public Works, the Fortifications, Barracks, Arsenals &c. which are of Stone very like Braintree Stone, exceed any thing I have seen.
I dined the day before Yesterday with Don Joseph Saint Vincent, the Lieutenant General of the Marine, who is the Commandant in this Port, with four and twenty French and Spanish Officers. The Difference between Gravity and Gaiety was an amusing Speculation.
Yesterday I dined on Board the Triumphant, an Eighty Gun French Ship commanded by the Chef D’Escadre Mr. Sade, and have engagements for every day for a much longer Time than I shall stay.
The French Consul and Vice Consul have been particularly polite and obliging to me. In short I never was better pleased with a Reception at any place.
There is no News. Nothing has been done in Europe. England is as insolent in Language as ever, but this is only ridiculous as it is apparently impotent. My Love to Nabby and Tommy. Adieu.

John Adams

